DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 2-4, 7-10, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2012/0233419 A1), in view of Bangalore (US 2017/0091045 A1).
For claim 1, 
Yamashita teaches a method for managing a backup job, the method comprising: determining a difference between a data object specified by the backup job and a copy of the data object in a storage system (see abstract, paragraphs [0011], [0112], and other locations: view data or application backed up as said data object; only ; in response to determining that the difference meets a predetermined threshold (view determination as split state as said threshold met, i.e. there are differences), determining a difference area in the data object (see [0112] and other locations: view at the location where data write is made as said area),[]; and processing the backup job based on a first query result from the storage system, where the first query result indicating whether data [] in the difference area differs from data in a corresponding [] in the copy (see [0112] and other locations: synchronized means all differences are copied; this includes the query of whether all differences were copied).
Yamashita does not explicitly teach “wherein the difference area comprises a group of blocks “ and “in a first block “ and “block”.
However, Bangalore teaches “wherein the difference area comprises a group of blocks “ and “in a first block“ and “block” (see [0278-0279] and other locations: storage is divided into blocks so only a group of blocks is copied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamashita to include “wherein the difference area comprises a group of blocks “, and “in a first block “ and “block”, as taught by Bangalore, because each one of Yamashita and Bangalore teach backup jobs therefore they are analogous arts and because storage is usually divided into blocks anyway (see [0278-0279] and other locations).

For claim 5, 
The combination of Yamashita and Bangalore teaches the limitations of claim 1 for the reasons above.
Yamashita further teaches sending a query request to the storage system to determine whether data in the first block differs from data in the corresponding block in the copy; and receiving from the storage system the first query result which is returned for the query request (see [0286] and other locations: view looking up the difference history table as said query and result). 

For claim 6, 
The combination of Yamashita and Bangalore teaches the limitations of claim 1 for the reasons above.
Yamashita further teaches processing the backup job based on the first query result of the storage system comprises: sending the data in the first block to the storage system in response to the first query result indicating that there is a difference; and instructing the storage system to generate a portion, corresponding to the first block, of a new copy of the data object based (see locations pointed to above: this is equivalent to processing the next location that needs to be synchronized). 

For claims 11 and 20, 
The claims recite essentially similar limitations as claim 1; claim 11 is a device and claim 20 is a computer program product.

For claims 15-16, 
The claims depend on claim 11.
The claims recite essentially similar limitations as claims 5-6 respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114